NOTE AND AGREEMENT BETWEEN
BALTIA AIR LINES, INC
AND
THE INTERNATIONAL BUSINESS LAW FIRM, PC

 

Baltia Air Lines, Inc., "Baltia", and the International Business Law Firm, PC,
"IBLF", collectively "Parties"), agree to the following as a note effective
March 29, 2014.

 

Whereas: Baltia agrees that payment of the note effective April 4, 2013 in the
amount of $203,964.85 is due and payable on or before April 30 2014.

Whereas: Baltia agrees that, pursuant to the April 4, 2013 note, interest
accrued from April 1, 2013 to March 1, 2014 in the amount of $19,108.50, is due
and payable.

 

Therefore:

 1. IBLF hereby voids the note effective April 4, 2013 and agrees that Baltia
    has no balance due IBLF as of December 31, 2013 and as of March 1, 2014.
 2. Baltia agrees to pay $112,449.17 for past services rendered by IBLF from
    April 1, 2013 to December 31, 2013, and $12,009 for past services from
    January 1, 2014 through March 1, 2014 in addition to the $223,073.35 payable
    on the note effective April 4, 2013.
 3. Baltia agrees to pay, on or before April 30, 2015, the above aggregate sum
    of $347,531.52 plus interest at 1% per month on the outstanding monthly
    balance until the note is paid in full.
 4. This Agreement embodies the entire understanding between the parties. A
    modification of the Agreement can be made only in writing signed by both
    parties.

Agreed as stated:

______/signed/____________

______/signed/____________

Igor Dmitrowsky, President & CEO

Steffanie J. Lewis, VP

Baltia Air Lines, Inc.
JFK International Airport
Building 151, Room 361
Jamaica, New York 11430

The International Business Law Firm, PC
1915 Eye Street, NW, Suite 500
Washington, DC 20006-2118



